Name: Council Regulation (EC) No 1502/94 of 27 June 1994 opening and providing for the administration of Community tariff quotas for certain industrial fisheries products (third series 1994)
 Type: Regulation
 Subject Matter: chemistry;  trade;  tariff policy;  fisheries;  cooperation policy
 Date Published: nan

 30 . 6. 94 Official Journal of the European Communities No L 162/5 COUNCIL REGULATION (EC) No 1502/94 of 27 June 1994 opening and providing for the administration of Community tariff quotas for certain industrial fisheries products (third series 1994) the products concerned into all Member States until the quotas have been used up ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain indus ­ trial fisheries products will remain in the course of 1994 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opended within the limits of appropriate volumes for a period up to 31 December 1994 or up to 30 June 1995 taking account of the need not to disturb the markets for such projects nor the starting out or development of Community production ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of HAS ADOPTED THIS REGULATION : Article 1 From the date on which this Regulation enters into force until the date shown in the table below, the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order No CN code (') Description Amount of quota (in tonnes) Quota duty (%) Date of Expiry 09.2701 ex 0301 92 00 Eels (Anguilla spp.), live, fresh, chilled or frozen, 5 000 0 30.6.1995 ex 0302 66 00 intended for processing by curing or skinning enter ­ ex 0303 76 00 prises or for use in the industrial manufacture of products falling within CN code 1604 (a) 09.2881 ex 3901 90 00 Chlorosulphonated polyethylene 3 500 0 31.12.1994 09.2883 ex 2917 39 90 Benzene-1,2,4-tricarboxylic acid 1 ,2-anhydride 4 000 0 31.12.1994 (') See Taric codes in the Annex. (a) Checks on use for this specific purpose shall be carried out under the relevant Community provisions. gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. No L 162/6 Official Journal of the European Communities 30 . 6. 94 Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1994. For the Council The President C. SIMITIS 30 . 6. 94 No L 162/7Official Journal of the European Communities ANNEX Taric codes Order Nos CN codes Taric codes 09.2701 0301 92 00 * 10 0302 66 00 *10 0303 76 00 *10 09.2881 ex 3901 90 00 *94 09.2883 ex 2917 39 90 *20